Citation Nr: 1732438	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

What evaluation is warranted for thoracolumbosacral strain from April 4, 2005?


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1996 to September 1998, and from October 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado.  The case was certified to the Board by the Huntington, West Virginia RO.  

In February 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  The appeal was remanded in June 2015 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2015 remand, the Board directed VA to schedule the Veteran for a VA spine examination.  On March 9, 2017, the Huntington VA Medical Center documented a failed attempt to reach the Veteran by phone to schedule a VA examination, and indicated that a message was left advising the Veteran to contact VA.  On March 10, 2017, the Veteran was notified via mail that VA would schedule her for an examination, and would notify her of the time, date, and place of the examination.  On March 16, 2017, the Huntington VA Medical Center documented a second failed attempt to reach the Veteran by dialing the "first number in chart".  Huntington VA Medical Center stated there was no answering machine to leave a message, but that a message was left at a "second number" advising the Veteran to contact VA to schedule an examination.  On March 23, 2017, Huntington VA Medical Center cancelled the Veteran's request for an examination due to "failure to RSVP".  

The June 2015 remand directed that that documentation should be obtained which shows that notice scheduling the examination was sent to the last known address, and that it should also indicate whether any notice that was sent was returned as undeliverable. 

While the March 10, 2017 notification indicated that a VA examination would be scheduled and that the Veteran would be notified of the time, date, and place of the examination, it does not appear this was accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran attempted to schedule a VA examination of her spine on April 13, 2017, less than 30 days after the second attempt to contact her, clearly indicating a desire to submit to a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating a thoracolumbar strain the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her thoracolumbar strain.  The examiner must indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected back disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use due solely to service-connected thoracolumbar strain.  

The examination report must include a well-reasoned rationale for all opinions and conclusions reached. The examiner is advised that he/she must discuss the Veteran's self-reported history. While the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

2. The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that written notice scheduling the examination was sent to the last known address.  It should also indicate whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue listed on the title page.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




